—Judgment, Supreme Court, Bronx County (Vincent Vitale, J.), rendered April 15, 1993, convicting defendant, upon his pleas of guilty, of murder in the second degree and burglary in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 18 years to life and 7 ½ to 15 years, respectively, unanimously affirmed.
At sentencing, the court announced its intention to recommend that defendant not be released on parole at the comple*240tion of his minimum term. Defendant raised no objection, and, indeed, reaffirmed that he was waiving his right to appeal, as previously agreed. Therefore, he has waived his present claim that the court violated the term of his plea bargain by, in effect, enhancing the sentence. This argument is without merit in any event, because a parole recommendation was not part of the negotiated sentence. Concur—Murphy, P. J., Sullivan, Wallach, Ross and Williams, JJ.